Citation Nr: 0902821	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-41 410A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for hypertension, including 
as due to service-connected diabetes mellitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from June 1965 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  In June 2007, 
the Board remanded for further development.  

The veteran perfected appeals for service connection for a 
neck disability and a left foot disorder.  In a May 2008 
rating decision, the RO granted service connection for 
cervical spondylosis and degenerative arthritis, and 
bilateral tinea pedis.  As this represents a full grant of 
benefits sought, the issues are no longer on appeal.


FINDINGS OF FACT

1.  Hypertension has not been shown to be causally or 
etiologically related to the veteran's service connected 
diabetes mellitus.

2.  The preponderance of the evidence is against a finding 
that current hypertension is related to service. 


CONCLUSIONS OF LAW

1.  Hypertension is not proximately due to or the result of 
service-connected diabetes mellitus.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. 
§ 3.310 (2008).

2.  Hypertension was not incurred in or aggravated by active 
service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2003, September 2006, and 
June 2007, the RO satisfied its duty to notify the veteran 
under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  Specifically, the RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  In May 2006, September 2006, January 
2007, and June 2007, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006). 

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claim.  Thus, the duties to 
notify and assist have been met.

Analysis

The veteran essentially contends that he has hypertension 
secondary to his service-connected diabetes mellitus. 

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show: (1) that a 
current disability exists; and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  38 C.F.R. § 4.104, DC 7101 note (1).  
The term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  Id.

A combat veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996). The 
veteran's DD Form 214 reflects he received awards including 
the Combat Infantryman Badge and a purple heart.  The 
appellant is a combat veteran, however, he does not assert 
nor does the evidence show that hypertension was incurred 
during combat.

The veteran is service-connected for type II diabetes 
mellitus evaluated as 20 percent disabling and which was 
diagnosed in November 2004.  The record is also replete with 
medical evidence of hypertension which was diagnosed in 
November 2003.  The issue, therefore, is whether the 
veteran's current hypertension was either caused or 
aggravated by his service-connected diabetes mellitus.  
Pursuant to the Board's June 2007 remand, VA afforded the 
veteran an examination in April 2008 for which the claims 
folder was reviewed.  In noting an impression of essential 
hypertension (primary not secondary to another disability), 
the examiner noted that there was no evidence of a 
nephropathy secondary to diabetes contributing to 
hypertension.  He also noted that hypertension was diagnosed 
in November 2003 and diabetes was diagnosed in November 2004.  
In light of the fact that hypertension was diagnosed before 
diabetes mellitus and the opinion of the April 2008 examiner, 
the Board finds that the criteria for a secondary service 
connection claim has not been met.

While the veteran asserts that his hypertension is secondary 
to service-connected diabetes mellitus, the Board has also 
considered the veteran's claim on a direct basis.  Service 
treatment records are negative for any complaints or findings 
of hypertension.  The examination report at service discharge 
noted a blood pressure reading of 122/78.  In fact, the first 
indication in the record of hypertension was not until a 
November 2003 VA treatment record when it was noted that the 
veteran had untreated hypertension.  He did, however, have 
elevated blood pressure readings earlier (in September 1998 
blood pressure was 138/100, in February 1999 blood pressure 
was 144/100, in July 1999 blood pressure was 150/100).  
Additionally, a December 2001 urgent care record noted that 
the veteran needed a follow up for blood pressure as soon as 
possible.  In any case, the first possible indication of 
hypertension was not until 1998, which is still 31 years 
after service discharge.  In view of the lengthy period 
without treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Also, the 
veteran is not entitled to a presumption of service 
incurrence as his disability did not manifest to a degree of 
10 percent within one year from date of termination of 
service.  See supra 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Furthermore, there is no opinion 
which provides a nexus between current hypertension and 
service.  Accordingly, service connection on a direct basis 
is likewise unwarranted.
 
In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).  Recently, in 
Barr v. Nicholson, 21 Vet. App. 303 (2007), the United States 
Court of Appeals for Veterans Claims (Court), citing Layno v. 
Brown, 6 Vet. App. 465, 467-69 (1994), emphasized that lay 
testimony is competent if it is limited to matters that the 
witness has actually observed and is within the realm of the 
witnesses personal knowledge; see also 38 C.F.R. 
§ 3.159(a)(2) (Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disorder.  Layno; 38 C.F.R. 
§ 3.159(a)(2).  However, as a lay person, he is not competent 
to diagnose any medical disorder or render an opinion as to 
the cause or etiology of any current disorder (i.e. that he 
currently has hypertension related to service-connected 
diabetes mellitus or otherwise related to service) because he 
does not have the requisite medical expertise.  See, e.g., 
See Routen v. Brown, 10 Vet. App. 183, 186 (1997); Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).








ORDER

Service connection for hypertension, including as due to 
service-connected diabetes mellitus, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


